Case 1:18-cv-02501-ALC-KNF Document 194-1 Filed 11/24/19 Page 1 of 4




                   EXHIBIT A
      Case 1:18-cv-02501-ALC-KNF Document 194-1 Filed 11/24/19 Page 2 of 4



                                                                    Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT COURT OF NEW YORK
4       Civil Action No.:     1:18-cv-02501(ALC)(KNF)
5       -----------------------------------------x
6       ELIZABETH KENNEDY,
7
8                                        Plaintiff,
9                       v
10
11      ROBERT BASIL, THE BASIL LAW GROUP P.C.,
12      ARTIFECT LLC, WFT REALTY LLC, WFT FASHION
13      INC.,
14                                       Defendants/
15                                       Counterclaim
16                                       Plaintiffs.
17      -----------------------------------------x
18      260 Madison Avenue
        New York, New York 10016
19      December 7, 2018
                      a.m.                                             10:00
20
21              EXAMINATION BEFORE TRIAL OF ROBERT BASIL, held
22      at the above-mentioned time and place before
23      ANNMARIE OAKLEY, a Notary Public of the State of
24      New York.
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:18-cv-02501-ALC-KNF Document 194-1 Filed 11/24/19 Page 3 of 4



                                                                  Page 89

1                                     R. BASIL
2       owed?
3               A      Eventually there was a lot of talk about
4       the tax situation, that whoever was in charge of
5       payroll was not paying the withholding tax and I was
6       unware of that up to a certain point.               There's a
7       whole discussion we can have about that if you care
8       to have that now, but would you read back his
9       question I want to make sure I address what you
10      asked.
11                     (The requested portion was
12                     read by the court reporter.)
13              A      I don't remember other than the tax
14      situation.       It's possible, and I will say it's
15      possible because the company was always in a state
16      of insolvency, if you will.               It could not meet its
17      obligations.       I will define it differently this
18      time.       It could not meet its obligation as they came
19      do, and so the only way to pay people was for, in
20      someway, Robert Basil to step in individually or
21      through his companies.           Did EJ ever ask me to do
22      that outside of the tax situation I'm not sure but
23      it wouldn't surprise me if the answer is yes.
24              Q      When was the company insolvent for the
25      first time?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
      Case 1:18-cv-02501-ALC-KNF Document 194-1 Filed 11/24/19 Page 4 of 4



                                                                   Page 90

1                                     R. BASIL
2               A    Always.
3               Q    So the company was always insolvent yet
4       you kept pumping money into it?
5               A    Yes.    As far as I understand we got behind
6       in accounts payable very early on.                  We never caught
7       up, and at the end of the company we still owed
8       approximately $900,000 just to vendors, so under the
9       definition of insolvency that could the company pay
10      its accounts as they came due, I'm not sure what the
11      first date was but it was as far as I know it was
12      very early where we fell behind in accounts payable
13      and the only source of money was me.
14              Q    And you kept pumping money into an
15      insolvent company for what reason?
16              A    Multiple reasons.
17              Q    Name one.
18              A    Support of the individuals I originally
19      had committed, in my mind, to support, not pull the
20      plug.
21              Q    Did you think it would turn a profit at
22      some point?
23              A    The way you phrase it I would have to
24      answer I didn't know.
25              Q    You came into this not for profit as you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
